23 Ill. App.3d 796 (1974)
320 N.E.2d 120
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
CURTIS STILLWELL, Defendant-Appellant.
No. 59371.
Illinois Appellate Court  First District (3rd Division).
October 17, 1974.
*797 James J. Doherty, Public Defender, of Chicago (Matthew J. Beemsterboer and Ronald P. Alwin, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Jerome Charles Randolph, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed, sentence vacated, and cause remanded.